Citation Nr: 1525932	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active naval service from August 2001 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in April 2012.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in January 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that the Veteran perfected an appeal of the issue of entitlement to service connection for headaches and that issue was remanded by the Board in January 2013 for additional development.  However, in a March 2013 rating decision, the Veteran was granted entitlement to service connection for headaches.  There is no indication from the record that the Veteran has disagreed with either the effective date or rating assigned in that decision.  Therefore, it represents a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the January 2013 remand, the Board directed that the Veteran be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected PTSD.  A review of the record shows that the Veteran was afforded the directed examination in January 2013.  However, in an April 2013 statement, the Veteran asserted that the findings reported by the January 2013 VA examiner did not accurately reflect the severity of his PTSD symptoms.   A review of the January 2013 VA examination report reveals a rather sparse discussion of the Veteran's subjective complaints, especially those reported in his April 2013 statement.  

As the Veteran has challenged the adequacy of the examination and a review of the examination report reveals insufficient details regarding the Veteran's subjective complaints, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his PTSD.  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record.

2.  Then, schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran, to determine the current level of severity of all impairment resulting from service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


